Citation Nr: 9921331	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95-31 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to recognition as surviving spouse for the purposes 
of receipt of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and M.F.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from November 1944 to July 1947; 
September 1952 to July 1954; November 1954 to October 1956; and 
February 1957 to August 1971.  He died December [redacted], 1994.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Manila, Philippines, VA 
Regional Office (RO), which determined that T.O., hereinafter the 
appellee, was recognized as the veteran's surviving spouse for VA 
purposes and that the appellant was not legally recognized as 
such.  This is a simultaneously contested claim; although the 
appellee does not contest the prior determination in her favor, a 
decision in favor of the appellant pursuant to the current appeal 
would adversely affect the appellee's award.  Therefore, both the 
appellant and the appellee have received notice of the pertinent 
decisions; the appellee has been notified of the appellant's 
appeal, and both parties have been provided with copies of the 
statement of the case and all supplemental statements of the case 
in this matter.  Further, both parties have been afforded 
opportunity to present evidence and argument.  Accordingly, the 
mandates of 38 C.F.R. §§ 20.502, 20.504 (1998), pertinent to 
simultaneously contested claims, have been fulfilled.



FINDING OF FACT

The preponderance of the competent and probative evidence shows 
that the veteran was married to the appellee in 1976; that the 
appellee had no knowledge of any impediment to her marriage to 
the veteran; that such marriage was not legally annulled or 
terminated or otherwise declared void during the veteran's 
lifetime; and that the appellee was without fault in her 
separation from the veteran.


CONCLUSION OF LAW

The appellant may not be recognized as the surviving spouse of 
the veteran for VA benefits purposes.  38 U.S.C.A. §§ 101, 
103(a), 5107(a) (West 1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 
3.53 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant contests an RO decision recognizing the appellee as 
the surviving spouse of the veteran for VA purposes.

The claims file contains a marriage contract between the appellee 
and the veteran, signed September 26, 1976.  

Of record are certificates documenting the births of R.O., in 
June 1972, and S.O., in November 1974.  The appellee is 
identified as the mother and the veteran is identified as the 
father; subsequent records reflect legal adoption of those 
children by the veteran.

A birth certificate shows that L.T. was born in January 1993 to 
the appellee and A.A.

A death certificate shows that the veteran died December [redacted], 
1994.  

In January 1995, the appellee claimed entitlement to VA benefits 
based on her status as the veteran's surviving spouse.  In a 
statement received in March 1995, the appellee reported that the 
veteran abandoned her and their children in August 1989 and that 
she tried to reconcile but he refused.  She indicated that she 
remained in their conjugal dwelling and still resided there.  She 
also reported that she had had a boyfriend from 1992 to 1993 and 
bore a child with him, but that they never lived together and had 
since terminated their relationship.  

In a "Report of the Death of an American Citizen Abroad," dated 
in March 1995, the appellant was identified as the veteran's 
"common-law spouse."  Also included is a letter of sympathy to 
the appellant pertinent to the death of her "common-law spouse" 
from the United States' Vice Consul.

In May 1994, the veteran applied to contract marriage with the 
appellant, reporting that his marriage to the appellee had been 
legally annulled in October 1990.  The claims file contains 
documents from a Philippine Court, dated in 1994, where the 
veteran sued for nullity of his marriage with the appellee.  The 
veteran's Complaint sets out that he was married to the appellee 
on September 26, 1976, that at that time the appellee was 
suffering from psychological incapacity that marred the marital 
relationship, and that as a result he and the appellee had been 
living separately since 1986.  The appellee counterclaimed that 
the veteran had abandoned her and her children, first separating 
in 1986 and then cutting off support and all relationships in 
1989.  The Order shows that the veteran withdrew the claim.

In May 1995, the appellant filed a claim for VA benefits based on 
her status as the veteran's common-law, surviving spouse.  She 
indicated that the veteran was questionably married prior to 
their relationship, but stated that his "marriage" to the 
appellee had not been registered.

In May 1995, a field examination was accomplished.  Witnesses 
stated that the veteran and the appellee lived apart prior to the 
veteran's death and that the appellee had had a relationship with 
another man and had had a child with him.  Several witnesses 
indicated that that relationship had terminated.  The appellee 
testified that she and the veteran were separated and not 
reconciled prior to his death, but that the cause of their 
separation was his refusal to support their children.  She 
reported having had a marital relationship with another man, with 
whom she had a child.  The marriage contract between the appellee 
and the veteran was verified authentic.  The field examiner also 
interviewed the appellant, who reported that she met the veteran 
in July 1989 and that thereafter they lived together as husband 
and wife in her home.  She indicated that the veteran left the 
appellee due to her relationship with another man.  The appellant 
also indicated that the appellee never had a child with the 
veteran but only with another man, and that the relationship with 
that individual continued to date.  Interviews with neighbors 
revealed that the appellant had a relationship with another man 
after the veteran had already left.  The examiner interviewed the 
man with whom the appellee had had a relationship.  He indicated 
that he met the appellee in October 1990 and began a relationship 
thereafter.  The examiner also interviewed the appellee's 
daughter who testified consistent with the appellee that the 
veteran had refused to support her and her brother and that the 
veteran left the appellee as a result.

In a June 1995 administrative decision, the RO recognized the 
appellee as the veteran's surviving spouse, finding that she and 
the veteran had been legally married, and that the estrangement 
was not the appellee's fault.

In her July 1995 notice of disagreement, the appellant indicated 
that the marriage between the appellee and the veteran had been 
in bad faith as no marriage license had been issued, and, thus, 
such was not in accordance with the Philippine Civil Code.  In 
her substantive appeal, the appellant indicated that no natural 
children were born to the veteran and appellee and that attempts 
to have the marriage annulled had failed.  The appellant 
testified as to her common-law relationship with the veteran at 
the time of a hearing in November 1995.

In a statement dated in July 1997, the appellee responded to the 
appellant's contentions, stating that that she and the veteran 
were married in 1976; that their inability to procreate children 
was immaterial; and that the marriage was never invalidated by 
the proper court.  In subsequent letters the appellant reiterated 
that no marriage license was of record for the appellee and the 
veteran.

In June 1998, another field investigation was conducted.  
Notations indicate that recordation of the number and names 
associated with marriage licenses began only in 1986.  Other 
statements indicate that actual licenses had been lost in a 
natural disaster and thus identification of the license number 
assigned to the marriage between the veteran and appellee was not 
possible.  Depositions with both appellee and appellant were 
conducted, resulting in testimony similar to prior contentions by 
each party.  

A VA attorney from the San Francisco RO provided an opinion in 
September 1998.  The attorney set out that there was a question 
as to whether any marriage license had been issued, and, if so, 
if it had met a ten-day publication requirement; that there was 
secondary evidence supporting a belief that a valid marriage 
occurred; and that subsequent to the purported September 1976 
marriage, the appellee met the continuous cohabitation 
requirement with the veteran.  The attorney stated that, in view 
of the copy of the marriage contract in the record, the 
appellee's testimony, the veteran's attempt to annul the marriage 
(thus evidencing his belief in its validity), and the 
plausibility of the loss of the license during the Mount Pinatubo 
eruption, there was reasonable secondary evidence of proof of the 
marriage.  The attorney continued to note that the appellee and 
veteran had been married more than one year prior to the 
veteran's death, that the appellee had no notice of any 
impediment to the marriage, that the continuos cohabitation 
requirement had been met, and that no claim had been filed by a 
legal surviving spouse.

In December 1998, the appellant responded in a statement in 
support of her claim.

The appellant subsequently argued that to be valid in the 
Philippines, a marriage must comply with the Philippine Civil and 
Family Code and that such codes set out that marriages without 
licenses are not legal.  She stated that the veteran and appellee 
did not meet the requirement that a license be issued subsequent 
to a 
10-day period.  She further argued that the legal opinion 
obtained from the San Francisco RO has no bearing on 
interpretation of a valid marriage under Philippine law.  

Pertinent Criteria

Death pension benefits may be paid to a surviving spouse who was 
married to a veteran of World War II for one year or more prior 
to the veteran's death, or for any period of time if a child was 
born of the marriage, or was born to them before the marriage, or 
prior to January 1, 1957.  38 U.S.C.A. § 1537 (West 1991); 
38 C.F.R. § 3.54(a) (1998).

Whenever in the consideration of any claim filed by a person as 
the widow of a veteran for VA death benefits; it is established 
by evidence satisfactory to the Secretary of VA that such person, 
without knowledge of any legal impediment, entered into a 
marriage with such veteran which, but for a legal impediment, 
would have been valid, and thereafter cohabited with the veteran 
for one year or more immediately before the veteran's death, or 
for any period of time if a child was born of the purported 
marriage or was born to them before such marriage, the purported 
marriage shall be deemed to be a valid marriage, but only if no 
claim has been filed by a legal widow or widower of such veteran 
who is found to be entitled to such benefits.  No duplicate 
payments shall be made by virtue of this subsection.  38 U.S.C.A. 
§ 103(a); 38 C.F.R. § 3.52.

Except as provided in 38 C.F.R. § 3.52, set forth above, the term 
"surviving spouse" means a person whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) and who was the 
lawful spouse of the veteran at the time of the veteran's death 
and who had lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where there 
was a separation which was due to the misconduct of the veteran 
without the fault of the spouse, and who had not remarried since 
the death of the veteran, was not living with another person, and 
had not held herself out openly to the public to be the spouse of 
any other person.  38 C.F.R. § 3.50.  Temporary separations that 
ordinarily occur, including those caused for the time being 
through fault of either party, will not break the continuity of 
the cohabitation.  38 C.F.R. § 3.53(a).  The statement of the 
surviving spouse as to the reason for the separation will be 
accepted in the absence of contradictory information.  If the 
evidence establishes that the separation was by mutual consent 
and that the parties lived apart for purposes of convenience, 
health, business or any other reason which did not show an intent 
on the part of the surviving spouse to desert the veteran, the 
continuity of the cohabitation will not be considered as having 
been broken.  38 C.F.R. § 3.53(b).

38 C.F.R. § 3.1(j) defines marriage to mean a marriage valid 
under the law of the place where the parties resided at the time 
of marriage, or the law of the place where the parties resided 
when the right to benefits accrued.

The controlling law, Article 83 of the Philippine Civil Code, 
provides that:

Any marriage subsequently contracted by any person during the 
lifetime of the first spouse of such person with any person other 
than such first spouse shall be illegal and void from its 
performance, unless:

(1) the first marriage was annulled or dissolved; or (2) the 
first spouse had been absent for seven consecutive years at the 
time of the second marriage without the spouse present having 
news of the absentee being alive, or if the absentee, though he 
has been absent for less than seven years, is generally 
considered as dead and believed to be so by the spouse present at 
the time of contracting such subsequent marriage, or if the 
absentee is presumed dead ... The marriage so contracted shall be 
valid in any of the three cases until declared null and void by a 
competent court.  Dedicatoria v. Brown, 8 Vet. App. 441, 444 
(1995).

Proof of a marriage may be shown by a copy of the public record, 
an affidavit of the clergyman or magistrate who officiated, an 
original certificate of marriage or affidavits or certified 
statements of two or more eyewitnesses to the ceremony.  
38 C.F.R. § 3.205 (1998).  38 C.F.R. § 3.205(b) (1998) states the 
standard for proof for establishing termination of a prior 
marriage.  Proof that a marriage has been annulled should consist 
of a copy or abstract of the decree of annulment.  38 C.F.R. §§ 
3.206, 3.207 (1998).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if:

(a) The marriage occurred one year or more before the veteran 
died or existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage (see 
38 C.F.R. § 3.54(d)), and

(b) The claimant entered into the marriage without knowledge of 
the impediment, and

(c) The claimant cohabited with the veteran continuously from the 
date of marriage to the date of his or her death as outlined in 
38 C.F.R. § 3.53, and

(d) No claim has been filed by a legal surviving spouse who has 
been found entitled to gratuitous death benefits other than 
accrued monthly benefits covering a period prior to the veteran's 
death.

38 C.F.R. § 3.52.

In resolving material issues such as entitlement to recognition 
as a surviving spouse, the Board must apply the preponderance of 
the evidence standard defined in 38 U.S.C.A. § 5107.  Gregory v. 
Brown, 5 Vet. App. 108, 113 (1993).  In other words, if the 
evidence supports the claim, then the appellant prevails.  If the 
evidence is in equipoise, application of the benefit of the doubt 
standard tips the balance in favor of the appellant and the 
appellant again prevails.  Only if the preponderance of the 
evidence goes against the claim will the appellant be denied the 
benefit sought.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant's representative contends that provisions of the VA 
Adjudication Procedure Manual M21-1 operate to require a remand 
of this case if the Board determines that the appellant's claim 
is not well grounded.  Specifically, the representative 
references a procedural defect in the RO's adjudication and 
determination that nexus requirements to warrant service 
connection for the cause of the veteran's death had not been met.  
The representative argued that the decision of the United States 
Court of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") in Meyer v. Brown, 9 Vet. App. 425 (1996), was not 
controlling.  The Court, in Meyer, held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9, prior to determining that a 
claim is not well grounded.  In short, the Board is not bound by 
an administrative issuance that is in conflict with binding 
judicial decisions, and the Court's holdings on the issue of the 
VA's duty to assist in connection with the well-grounded claim 
determination are quite clear.  See Bernard v Brown, 4 Vet. App. 
384, 394. (1993); 38 C.F.R. § 19.5 (1998).

In any case, VA is not obliged to determine whether a claim for 
spousal benefits is well grounded until the individual seeking 
benefits first submits preponderating evidence to show that he or 
she is a claimant under the law.  Dedicatoria v. Brown, 
8 Vet. App. 441, 443 (1995) (citing Brillo v. Brown, 7 Vet. App. 
102, 105 (1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991)).  In the instant case, as discussed below, the Board 
finds that the appellant has not achieved the status of a 
claimant as she is not recognized as the surviving spouse of a 
veteran.  Thus, the Board is not required to remand this case, or 
to further address arguments pertinent to the above as raised by 
the appellant's representative.

The Board first notes that the claims file contains supporting 
evidence of a marriage between the appellee and the veteran in 
September 1976.  Of record is a marriage contract.  The appellee 
and the veteran held themselves out as husband and wife and lived 
together, and the veteran adopted children borne by the appellee.  
Moreover, the veteran himself, in attempting to obtain an 
annulment of his marriage to the appellee, acknowledged that a 
marriage between himself and the appellee existed.  The Board 
acknowledges that no marriage license is of record.  However, 
there is credible evidence that the practice of creating 
supporting records to confirm that such had been issued was not 
initiated until many years later.  Additionally, there is 
evidence indicating that any marriage license issued to the 
veteran and appellee may have been destroyed in a natural 
disaster.  There is also lay evidence that the veteran and 
appellee were married, in the form statements by neighbors and 
the appellee's children that they lived together as husband and 
wife and had been married.

The Board acknowledges the appellant's argument that, absent 
evidence of a marriage certificate meeting a 10-day publication 
requirement, any marriage between the appellee and the veteran 
was not valid.  However, to the extent that such impediment 
existed, the evidence does not show that appellee had any 
knowledge of it.  In fact, the evidence reflects that both she 
and the veteran believed a valid marriage to exist between them.  
Such marriage was in existence for at least one year prior to the 
veteran's death.  No claim has been filed by any individual shown 
by valid documentation to be the legal widow of the veteran.  
Thus, the appellee meets the criteria of 38 U.S.C.A. § 103(a); 38 
C.F.R. § 3.52 and her marriage to the veteran is, in any case, 
deemed valid.

Despite evidence of the veteran's attempt to annul the marriage 
existing between himself and the appellee, there is no evidence 
that any annulment of that marriage or divorce was accomplished.  
The veteran withdrew his annulment suit in 1994 and there is no 
official record of subsequent annulment or divorce, or other 
indication that his marriage to the appellee was void.  
38 C.F.R. §§ 3.206, 3.207.

Finally, the Board recognizes that the veteran and the appellee 
did not live together continuously until the time of the 
veteran's death.  However, the appellee and her daughter, as well 
as the veteran himself, have acknowledged a separation in 1986, 
and the statements of record show that the veteran left in 1989 
and did not return.  The appellant argues that the separation was 
the appellee's fault; however, the preponderance of the evidence 
is consistent in showing that the appellee was without fault.  
Various individuals have indicated that her relationship with 
another man did not begin until after the veteran's departure.  
The Board further notes that the appellee has not remarried since 
the veteran's death.

Based on the above, the appellee, as determined by the RO, is 
legally entitled to recognition as the veteran's surviving 
spouse.  She and the veteran were legally married and such has 
not been shown to have been annulled, voided or terminated by 
divorce during the veteran's lifetime.  Nor does the probative 
evidence show separation by fault of the appellee, or that the 
appellee had any knowledge of impediment to the validity of such 
marriage.  As such she is correctly recognized as the surviving 
spouse for VA purposes.  38 U.S.C.A. §§ 101, 103(a), 5107(a); 
38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53.

The appellant, on the other hand, has provided statements 
indicating a knowledge that there was at least a possibility that 
the veteran was married prior to having a relationship with her.  
She acknowledges that she and the veteran never had a ceremonial 
marriage.  Common law marriages are not recognized in the 
Philippines.  Civil Code of the Philippines, Title III.  In any 
case, only one surviving spouse may be recognized.  Under 
Philippine law, Article 83 of the Philippine Civil Code, any 
marriage subsequently contracted by any person during the 
lifetime of the first spouse of such person shall be illegal and 
void from its performance, unless meeting one of the exceptions.  
The appellant in this case has not shown either that the 
veteran's marriage to the appellee was annulled or dissolved; or 
that the appellee was absent for seven consecutive years without 
the spouse present having news of her being alive, or otherwise 
that the appellee was presumed dead.  Thus, any marriage she 
attempted to contract with the veteran would not have been valid 
under Philippine law.  Dedicatoria v. Brown, 8 Vet. App. 441, 444 
(1995).  As such, the appellant's claim is denied.


ORDER

The appellant is not recognized as the veteran's surviving spouse 
for VA purposes.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

